THE THIRTEENTH COURT OF APPEALS

                                   13-13-00162-CV


                                  ADRIAN GAITAN
                                         v.
                                  ERICA THUMANN


                                   On Appeal from the
                      25th District Court of Lavaca County, Texas
                           Trial Cause No. 11-08-21,927CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 4, 2014.